833 F.2d 309Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Danny BROWN, Petitioner.
No. 87-8024.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 25, 1987.Decided Oct. 26, 1987.

Danny Brown, petitioner pro se.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
Complaining of delay, Danny Brown has petitioned this Court for a writ of mandamus compelling the district court to act upon his post-conviction relief motion brought under 28 U.S.C. Sec. 2255.  The district court has now ruled on Brown's motion.  See United States v. Brown, Cr. No. 3:86-00094-01 (S.D.W.Va. June 22, 1987).


2
Accordingly, although leave to proceed in forma pauperis is granted, the petition for a writ of mandamus is denied as being moot and this action is dismissed.


3
DISMISSED.